Case 3:08-cr-30111-SMY-CJP Document 111 Filed 02/24/21 Page 1 of 1 Page ID #493




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


   UNITED STATES OF AMERICA,                         )
                                                     )
                          Plaintiff,                 )
                                                     )
   vs.                                               )   Case No. 08-cr-30111-SMY
                                                     )
   DEANDRE T. LOWE,                                  )
                                                     )
                          Defendant.                 )

                              MEMORANDUM AND ORDER
 YANDLE, District Judge

         This matter comes before the Court on Defendant Deandre T. Lowe’s pro se motions for status

 (Docs. 96, 101, and 103) and Supplemental Motion for Compassionate Release (Doc. 108).

 "Representation by counsel and self-representation are mutually exclusive" Cain v. Peters, 972 F.2d

 748, 750 (7th Cir. 1992). As such, a litigant does not have a right to file his own motions when he is

 represented by counsel and any such motion filed will be stricken as improper. See Hayes v. Hawes,

 921 F.2d 100, 102 (7th Cir. 1990) (per curiam); United States v. Gwiazdzinski, 141 F.3d 784, 787 (7th

 Cir. 1998).

         On May 2, 2019, Assistant Federal Public Defender (“AFPD”) Daniel G. Cronin entered an

 appearance on behalf of Lowe on May 2, 2019 (Doc. 88). Accordingly, the Court DIRECTS the Clerk

 of Court to STRIKE Lowe’s pro se filings (Docs. 96, 101, 103, and 108). Lowe should contact the

 Federal Public Defender’s Office for a status update on his case.

         IT IS SO ORDERED.

         DATED: February 24, 2021



                                                         STACI M. YANDLE
                                                         United States District Judge
